MEMORANDUM AND ORDER
GUNN, District Judge.
This matter is before the Court on City Board’s recent report on the Gateway Elementary and Middle Magnet Schools, G(260)92. The Court has carefully reviewed City Board’s proposed plans, budget and implementation schedule. The Court also has the benefit of Amicus Shu-lamith Simon’s observations conveyed to the Court pursuant to G(283)92, and of the State of Missouri’s response to City Board’s report, G(288)92, and City Board’s reply, G(307)92.
The Court and all the parties agree it is imperative that these schools be fully operational at the beginning of the 1995-96 school year. The Court has concern with City Board’s proposed schedule setting February 1, 1994, as the construction start date. A mid-Winter construction start date seems inadvisable, and this provides little contingency allowance for completion in time to open the schools in September 1995.
The Court is confident that with due diligence City Board can complete steps 3 through 8 of its implementation schedule (preparation of legal description of property through preparation of Request for Proposals for architectural and engineering work) by September 30, 1992 (per nunc pro tunc). The Court also believes that the remaining steps preceding the actual start of construction can be completed by August 15, 1993. An August 15, 1993, construction start date is practical and will help insure that the schools are indeed completed on time.
City Board’s estimated total budget of over $19.5m {not including design and administrative fees, or furniture and equipment) is a source of concern to the Court. With relatively minor adjustments for factors such as the. rise in construction costs since the issuance of the Court’s Magnet Plan, L(2090)88, and the new site selected, the State will not be required to pay more than its share of the amount specified in the Magnet Plan for the Gateway Schools — approximately $14.6m {including fees, furniture and equipment). City Board must take this into account at each step in planning the size and configuration of the school, the amount of land needed, etc.
To assure that covering any cost overruns will not interfere with City Board’s other desegregation obligations, the Court believes it would be best if City Board submitted to the Court for approval detailed and accurate proposed budgets as they become available for each significant step of the . process. As the total budget for construction of the Gateway Schools takes more definite form, City Board will be asked to indicate the sources of funds it plans to use to cover any costs beyond those approved by the Magnet Plan (plus any adjustments as indicated above).
City Board reports that by June 30,1992, it plans to have the necessary geotechnical data to confirm construction feasibility on the site. At that point (assuming construction feasibility), City Board should submit to the Court a . detailed and accurate proposed budget for sitework. It may be that less than the 15+ acres City Board propos*930es to develop for the schools would suffice. The Court believes that this procedure will help avoid misunderstandings and unexpected disputes over budgetary and scheduling matters and will help insure that the Gateway Magnet Schools will be open for the children of St. Louis at the start of the 1995-96 school year.